Citation Nr: 0946041	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for back disorder.

4.  Entitlement to service connection for degenerative joint 
disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral pes 
planus, plantar fasciitis, back disorder, and degenerative 
joint disease of the left knee.  He attributes these 
conditions to his working and standing on steel ship decks 
during service.  Alternatively, he attributes these 
conditions to an inservice automobile accident in May 1966.

The Veteran served on active duty in the Navy from April 1962 
to July 1966.  His April 1962 enlistment examination noted a 
diagnosis of third degree pes planus and an abnormal spine.  
A review of his service treatment records revealed multiple 
complaints of right knee pain.  A May 1964 treatment report 
noted his complaints of soreness in both knees upon bending.  
Physical examination revealed "no serious knee pathology."  
A January 1966 treatment report noted the Veteran's 
complaints of pain in the right knee, back and left elbow.  
Range of motion testing of the spine was normal.  X-ray 
examination of the spine was also listed as normal.  A May 
1966 hospitalization report indicated that the Veteran was 
injured while sleeping in the back seat of a car which was 
involved in an accident.  The Veteran remained hospitalized 
for two weeks while being treated for hematoma, right cheek.  
The Veteran's July 1966 separation examination noted a 
diagnosis of first degree pes planus.  The Veteran's spine 
and lower extremities were listed as normal.

In June 2007, a QTC examination was conducted.  The 
examination report noted the Veteran's history of flat feet 
with resulting bilateral knee pain for the past forty years.  
Physical examination of the feet revealed "signs of abnormal 
weight bearing, including callosities located at base of 1st 
metatarsal bilaterally without tenderness and bilateral flat 
feet."  His posture and gait were within normal limits.  The 
report concluded, in part, with a diagnosis of degenerative 
joint disease of the left knee.  

At his October 2009 hearing before the Board, the Veteran 
reported receiving ongoing treatment for bilateral foot, left 
knee and spine disorders at the VA medical center.  He 
further testified that his foot condition had worsened in the 
past three years, and that he can hardly walk.

Given the passage of time in this matter, the Board finds 
that the Veteran's recent treatment records should be 
obtained.  In addition, the Board finds that a new VA 
examination is required to ascertain the relationship, if 
any, between the Veteran's claimed conditions and his 
military service.  Specifically, the June 2007 QTC 
examination was essentially silent as to any findings 
concerning the Veteran's claimed back disorder.  Moreover, it 
did not address the relationship, if any, between the 
Veteran's bilateral foot and left knee disorders and his 
military service.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in 
a service connection claim, the examination must be 
adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
bilateral pes planus, plantar fasciitis, 
back disorder, and degenerative joint 
disease of the left knee since his 
discharge from military service in July 
1966.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  Regardless 
of the Veteran's response, updated VA 
treatment records, since August 2007, 
should be obtained.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the existence and etiology of any 
bilateral pes planus, plantar fasciitis, 
back disorder, and degenerative joint 
disease of the left knee found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed bilateral pes planus, plantar 
fasciitis, back disorder, and 
degenerative joint disease of the left 
knee is related to the Veteran's military 
service or to any incident therein.  The 
examiner should also indicate whether the 
Veteran's bilateral pes planus and 
abnormal spine, diagnosed on his April 
1962 entrance examination, was 
permanently aggravated during his 
military service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for an examination, if scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above, and any 
other development as may be indicated, 
the claims must be readjudicated.  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


